USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 95-1581                            VECINOS DE BARRIO UNO, ET AL.,                                Plaintiffs, Appellees,                                          v.                                   CITY OF HOLYOKE,                                Defendant, Appellant.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Michael A. Ponsor, U.S. District Judge]                                             ___________________                              _________________________                                        Before                                Selya, Cyr and Stahl,                                   Circuit Judges.                                   ______________                              _________________________               Steven P. Perlmutter, with whom Michael D. Lurie, Robinson &               ____________________            ________________  __________          Cole,  and  Edward R.  Mitnick,  Acting City  Solicitor,  were on          ____        __________________          brief, for appellant.               Daniel  J.  Gleason, with  whom  Nelson  G. Apjohn,  Nutter,               ___________________              _________________   _______          McClennen  & Fish, Alan J. Rom, Law Office of Sherwin Kantrovitz,          _________________  ___________  _________________________________          P.C., David P.  Hoose, and Katz, Sasson, Hoose & Turnbull were on          ____  _______________      ______________________________          brief, for appellees.                              _________________________                                  December 29, 1995                              _________________________                    SELYA, Circuit  Judge.   In 1965, Congress  enacted the                    SELYA, Circuit  Judge.                           ______________          Voting Rights Act  (the VRA),  Pub. L. No.  89-110, 79 Stat.  437          (codified  at 42 U.S.C.    1973-1973o).  Three decades later, the          legislation  remains  a Serbonian  bog  in  which plaintiffs  and          defendants, pundits  and policymakers, judges  and justices  find          themselves bemired.                    The  case  before us  opens yet  another window  on the          conceptual complexity  that  has engulfed  the  VRA.   It  arises          against  the backdrop of the biennial elections that are held for          city  council in  Holyoke,  Massachusetts.   The plaintiffs,  two          nonprofit organizations  with ties to the  Hispanic community and          eight  voters of  Hispanic descent,  complain that  the electoral          structure  violates section  2 of  the VRA  by  denying Hispanics          equal opportunity to "participate in the political process and to          elect  representatives of  their choice."   42 U.S.C.    1973(b).          The district court found merit in  the plaintiffs' complaint with          regard to councilmanic elections and granted relief.  See Vecinos                                                                ___ _______          de Barrio  Uno v.  City of  Holyoke, 880 F.  Supp. 911  (D. Mass.          ______________     ________________          1995).1   After careful consideration  of a bulky  record, we are          unable  to square  the lower  court's factual  findings with  its          ultimate conclusion  of vote  dilution.  Consequently,  we vacate          the judgment and remand for further proceedings.                                        ____________________               1The plaintiffs also challenged the way  in which members of          the  school committee were elected.   The district court repulsed          that  challenge,  see  Holyoke, 880  F.  Supp.  at  928, and  the                            ___  _______          plaintiffs do not press the point on appeal.                                          2          I.  BACKGROUND          I.  BACKGROUND                    We  sketch the  background, reserving  a more  exegetic          treatment of the facts pending our discussion of specific issues.          We refer those readers who yearn for an immediate rush of details          to the district court's informative opinion.  See id. at 917-25.                                                        ___ ___                    Since 1963, the Holyoke  city council has been composed          of fifteen members, eight  elected at large and seven  elected by          ward.   Candidates run  without party labels  for two-year terms.          Each voter is entitled to cast a ballot for a candidate in his or          her ward, and to vote for up to eight at-large candidates.                    The   Hispanic   community   in   Holyoke   has   grown          dramatically  over the  past two  decades.   By 1990,  persons of          Hispanic  origin accounted  for  31.06% of  the total  population          (compared to  13.8%  in 1980).    Under the  current  districting          scheme    the  ward lines  were last redrawn  in 1992    Hispanic          voters comprise a  clear majority  in two wards  and account  for          nearly  one-third of the population in  a third ward.  Yet, while          Hispanic-preferred city council candidates have prevailed  in the          two "Hispanic majority" wards, no person of Hispanic descent ever          has  been  elected  to  an   at-large  seat.    This  discrepancy          crystallizes  into the nub of  the plaintiffs' case:   their vote          dilution claim is  that, while Hispanics now constitute 21.89% of          Holyoke's voting  age population, the electoral  structure limits          the  Hispanic community's  ability  to elect  the candidates  its          members  prefer to only 14%  of the available  city council seats          (two of fifteen).                                          3                    The district court agreed  with the plaintiffs that the          Hispanic vote had been impermissibly diluted.  See id. at 925-27.                                                         ___ ___          To remedy  the perceived inequity,  the court  by separate  order          left the ward lines  and representation intact, but cut  back the          number  of at-large seats from  eight to two  (thus shrinking the          council from  fifteen to nine  members, and making  its electoral          structure  congruent  with that  of the  school committee).   See                                                                        ___          Vecinos de Barrio Uno v. City of Holyoke, 882  F. Supp. 9, 10 (D.          _____________________    _______________          Mass. 1995) (Holyoke  II).   The court reasoned  that, under  the                       ___________          revised format, Hispanics probably  would continue to control two          of the ward  seats, and that decreasing  the size of the  council          would boost Hispanics' percentage  representation to a level that          would  compare favorably with their  percentage of the voting age          population as a whole.  See id. at 12.                                  ___ ___                    The district court, striving  to put its remedial order          in  place in time for the November 1995 municipal election cycle,          see  id. at 13,  entered the order  under pressure of  time.  The          ___  ___          city  appealed  and  simultaneously moved  for  a  stay.   By  an          unpublished order, we expedited the appeal and granted the  stay.          Hence,  the   November  1995   elections  were  held   under  the          preexisting scheme.          II.  STANDARD OF REVIEW          II.  STANDARD OF REVIEW                    The bedrock on which the district court's opinion rests          is its  conclusion that the  at-large component of  the electoral          structure  unlawfully dilutes  the  Hispanic  community's  voting          power.   As  a general  matter, a finding  of vote  dilution made                                          4          after a bench trial is a finding of fact subject  to review under          the "clearly  erroneous" rubric.   See Thornburg v.  Gingles, 478                                             ___ _________     _______          U.S 30, 78-79 (1986);  Houston v. Lafayette County, 56  F.3d 606,                                 _______    ________________          610 (5th Cir. 1995);  Jenkins v. Red Clay Consol.  Sch. Dist. Bd.                                _______    ________________________________          of Educ.,  4 F.3d 1103, 1116 (3d Cir. 1993), cert. denied, 114 S.          ________                                     _____ ______          Ct. 2779 (1994); see also Fed. R. Civ. P. 52(a).  This means that                           ___ ____          a reviewing court ought not to disturb such a finding "unless, on          the whole of the record, [the court] form[s] a strong, unyielding          belief  that a  mistake  has  been  made."    Cumpiano  v.  Banco                                                        ________      _____          Santander P.R., 902 F.2d 148, 152 (1st Cir. 1990).          ______________                    Though the  clear error  standard is formidable,  it is          not  a juggernaut  that  crushes everything  in  its path.    One          important qualification is that  the jurisprudence of clear error          "does not inhibit an appellate court's power to correct errors of          law, including those that may infect a so-called mixed finding of          law and  fact, or  a  finding of  fact that  is  predicated on  a          misunderstanding of  the governing  rule of law."   Gingles,  478                                                              _______          U.S. at 106 (quoting Bose Corp. v. Consumers Union, 466 U.S. 485,                               __________    _______________          501 (1984)); accord LoVuolo v. Gunning, 925 F.2d 22, 25 (1st Cir.                       ______ _______    _______          1991).  Considering asserted errors of law entails nondeferential          review.   See In  re Extradition of  Howard, 996 F.2d  1320, 1327                    ___ _____________________________          (1st Cir. 1993).          III.  PROVING VOTE DILUTION          III.  PROVING VOTE DILUTION                    In  order to sharpen the focus of our inquiry, we first          limn the statutory framework  and elucidate the requirements that          attend a proper showing of vote dilution.                                          5                    Section 2 of the VRA, as amended in 1982, prohibits any          standard, practice,  or procedure "which  results in a  denial or          abridgement of the right of  any citizen of the United States  to          vote on account  of race  or color."   42  U.S.C.    1973(a).   A          denial or abridgement of the right to vote is established when,                    based on the totality of circumstances, it is                    shown that the political processes leading to                    nomination or election .  . . are not equally                    open to  participation  by all  members of  a                    [protected] class  of citizens . .  . in that                    its  members have less opportunity than other                    members of  the electorate to  participate in                    the   political   process   and    to   elect                    representatives  of their choice.  The extent                    to which  members of  a protected class  have                    been  elected   to  office  .  .   .  is  one                    circumstance   which   may   be   considered:                    Provided,  That  nothing   in  this   section                    ________                    establishes  a right  to  have  members of  a                    protected class elected  in numbers equal  to                    their proportion in the population.          42 U.S.C.   1973(b).  While the statutory scheme does not provide          an assurance of success at the polls for minority candidates, see                                                                        ___          Johnson v. De Grandy, 114 S.  Ct. 2647, 2658 n.11 (1994), it does          _______    _________          provide  an  assurance  of  fairness.    Thus,  when  "a  certain          electoral law,  practice, or structure interacts  with social and          historical conditions to cause an inequality in the opportunities          enjoyed by [minority] and  white voters to elect  their preferred          representatives," a section 2  claim lies.  Gingles, 478  U.S. at                                                      _______          47.                    The platform  required to launch a  vote dilution claim          must  contain three  interleaved planks.   First,  the plaintiffs          must  prove  that they  are  part of  a  minority  group that  is          "sufficiently large  and geographically  compact to  constitute a                                          6          majority  in a  single-member district."   Id.  at 50.2   Second,                                                     ___          they must show that  the group is "politically cohesive."  Id. at                                                                     ___          51.  Third, they must demonstrate significant bloc voting by non-          minorities.  See id.  Each of these showings must  be specific to                       ___ ___          the electoral unit that is under fire.                    The  first two  Gingles preconditions look  to whether,                                    _______          putting the  challenged practice, procedure, or  structure to one          side,  minority  voters  within  a given  constituency  have  the          potential to elect representatives of their choice.  See Growe v.                                                               ___ _____          Emison, 113  S. Ct.  1075, 1084 (1993);  Gingles, 478 U.S.  at 50          ______                                   _______          n.17.  If, for example, minority voters in an at-large system are          so  widely   dispersed  that  they  could   not  elect  preferred          candidates under  some reasonable  alternative  scheme, then  the          "at-large system cannot be responsible for that group's inability          to  elect its candidates."   Solomon v. Liberty  County, 899 F.2d                                       _______    _______________                                        ____________________               2This  precondition  will have  to  be  reconfigured to  the          extent that  the courts  eventually validate so-called  influence          dilution  claims.   See Voinovich  v. Quilter,  113 S.  Ct. 1149,                              ___ _________     _______          1157-58 (1993) (discussing treatment  of claims brought on behalf          of  persons who  constitute a  potentially influential  bloc, but          less  than  the majority,  within  the  relevant electorate,  and          raising prospect that the first  Gingles precondition may have to                                           _______          be  "modified or eliminated").   The lower courts  are divided on          the  subject, compare  Armour v.  Ohio, 775  F. Supp.  1044, 1052                        _______  ______     ____          (N.D.  Ohio  1991)  (three-judge  panel)  (recognizing  influence          dilution  claim) with McNeil v.  Springfield Park Dist., 851 F.2d                           ____ ______     ______________________          937, 947  (7th Cir.  1988) (rejecting influence  dilution claim),          cert. denied, 490  U.S. 1031  (1989), and the  Supreme Court  has          _____ ______          declined on  four occasions  to  decide whether  such claims  are          cognizable under  VRA   2.   See De  Grandy, 114 S.  Ct. at 2656;                                       ___ __________          Voinovich, 113  S. Ct. at  1157-58; Growe  v. Emison, 113  S. Ct.          _________                           _____     ______          1075, 1084 n.5 (1993); Gingles, 478 U.S. at 46-47 n.12.   We take                                 _______          no view of the matter today (although we do discuss the potential          relevance of  evidence from elections in  a particular "influence          district" on the plaintiffs' claims, see infra Part V).                                               ___ _____                                          7          1012,  1018 (11th Cir. 1990), cert. denied, 498 U.S. 1023 (1991).                                        _____ ______          Similarly, unless the minority group is politically cohesive, "it          cannot be  said that the  selection of  a [particular]  electoral          structure   thwarts   distinctive   minority  group   interests."          Gingles, 478 U.S. at 51.   The third Gingles precondition   which          _______                              _______          embodies a showing that the majority votes sufficiently as a bloc          to  enable  it,  in the  ordinary  course,  to trounce  minority-          preferred  candidates most of the time, see Voinovich v. Quilter,                                                  ___ _________    _______          113 S. Ct. 1149,  1157 (1993)   addresses whether  the challenged          practice, procedure, or  structure is the  cause of the  minority          group's  inability to  mobilize  its potential  voting power  and          elect  its preferred candidates.   See De  Grandy, 114 S.  Ct. at                                             ___ __________          2657; Gingles, 478 U.S. at 51.                _______                    Proof of all three  preconditions creates an  inference          that members of the minority are in fact harmed by the challenged          electoral  practice,  procedure,  or  structure.    However,  the          inference is  rebuttable.   As a result,  establishing the  three          Gingles  preconditions is  necessary,  but not  always in  itself          _______          sufficient,  to ensure success on a section  2 claim.  That is to          say,  because the inference of  vote dilution can  be rebutted by          the force  of other evidence,  proof of the  three preconditions,          without more, will not invariably carry the  day.  See De Grandy,                                                             ___ _________          114 S. Ct.  at 2657.  Put another way, the critical question in a          vote  dilution case  is  whether minority  voters  have an  equal          opportunity to participate in  the electoral process.   While the          threshold  elements   catalogued  by  the   Gingles  Court   shed                                                      _______                                          8          considerable light on this inquiry, they do not comprise the only          conceivable  source  of  illumination.   Completing  the  inquiry          demands  "comprehensive,  not  limited,  canvassing  of  relevant          facts."  Id.                   ___                    Consistent with  this approach, courts  must be careful          not to wear blinders.  The judge must sift  the evidence produced          at trial and gather enough information to paint a true picture of          the attendant facts and circumstances.   He or she must then make          a  realistic  appraisal  of  what the  picture  discloses.    See                                                                        ___          Gingles, 478  U.S. at 45 (advocating achievement  of a "practical          _______          evaluation of the past and present reality" through a "functional          view of the political process").  Some guidance can be found in a          list  of factors  highlighted  in the  congressional report  that          accompanied the 1982 amendment to  VRA   2, see S. Rep.  No. 417,                                                      ___          97th  Cong.,  2d  Sess.,  at  28-29  (1982),  reprinted  in  1982                                                        _________  __          U.S.C.C.A.N. 177, 206-07,  but the judge  should not stop  there.          Though helpful, the  list is not all-encompassing.   See Gingles,                                                               ___ _______          478 U.S.  at 45; Little Rock Sch. Dist. v. Pulaski County Special                           ______________________    ______________________          Sch. Dist., 56 F.3d 904, 910  (8th Cir. 1995).  Since communities          __________          differ, and elections play out differently in different venues at          different   times,  the   judge   must   make   a   case-specific          determination, giving due weight  to the idiosyncracies that bear          upon the particular situation.  See Jenkins, 4 F.3d at 1115.                                          ___ _______                    One road that we believe remains open to a court called          upon  to  examine the  totality of  the  circumstances in  a vote          dilution case is to  mull other factors, apart from  racial bias,                                          9          that  may have  caused the  white bloc  voting identified  in the          third Gingles  precondition.3  While  the Gingles Court  split on                _______                             _______          this question,  compare Gingles, 478  U.S. at  63-64 (opinion  of                          _______ _______          Brennan,  J.) (stating  for four  justices that  the  etiology of          racially polarized voting is  irrelevant under VRA   2)  with id.                                                                   ____ ___          at 100-02 (O'Connor, J., concurring in the judgment) (stating for          four justices that the  reasons why white voters  reject minority          candidates are relevant) and id. at 82-83 (White, J., concurring)                                   ___ ___          (rejecting,  without explanation,  Justice  Brennan's view),  and          controversy  has raged since then, see, e.g., Nipper v. Smith, 39                                             ___  ____  ______    _____          F.3d  1494, 1513-14 (11th Cir.  1994) (en banc)  (holding for two          judges, with two judges dissenting, that the existence  of racial          bias in the community  is relevant to a  section 2 claim),  cert.                                                                      _____          denied,  115 S.  Ct.  1795 (1995);  League  of United  Latin  Am.          ______                              _____________________________          Citizens,  Council No,  4434 [LULAC]  v. Clements, 999  F.2d 831,          ____________________________  _____      ________          850-63 (5th  Cir. 1993)  (en banc) (reaching  similar conclusion,                                        ____________________               3We recognize that such  widely used terms of art  as "white          bloc  voting"  and "racially  polarized  voting"  may not  always          capture  the subtleties  of specific problems  that arise  in the          political  process.  The case  at bar, for  example, involves the          voting patterns of the majority  (loosely termed "white") and the          specific minority symbolized  by the  plaintiffs (loosely  termed          "Hispanics").    Concededly,  this  taxonomy  is  imprecise;  for          example, not all people who are considered "Hispanic" necessarily          consider  themselves  "non-white."   To  that  extent, then,  the          phrase "white bloc voting," though used repeatedly throughout the          decided  cases,  may  be  somewhat inaccurate  or  even  slightly          misleading.  Similarly, VRA    2 applies to denials of  the right          to vote on account of either race or color, yet the opinions harp                                ______          on the phrase "racially  polarized voting."  To that  extent, the          idiom  of   the  case  law  may   neglect  potentially  important          distinctions  between the concepts of "race"  and "color."  While          acknowledging  these limitations,  we can  think of  no universal          solution, and, thus, take refuge in the pat terminology.                                          10          with  three  judges dissenting),  cert.  denied, 114  S.  Ct. 878                                            _____  ______          (1994), we are of the view that De Grandy has removed much of the                                          _________          doubt.                    Even   when  the  Gingles  preconditions  coalesce  and                                      _______          thereby  create an  inference  of discrimination,  lack of  equal          electoral opportunity  remains the central focus  of the inquiry.          Furthermore, that question "must  still be addressed  explicitly,          and  without isolating any other arguably relevant facts from the          act of judgment."  De Grandy, 114 S. Ct. at 2657.  It seems self-                             _________          evident  that the  presence  or  absence  of  bias  is  at  least          "arguably relevant" to  the question of whether  a minority lacks          equal  electoral  opportunity.   After  all,  a minority  group's          prospects for electoral success in a community riven along racial          lines differ significantly from its  prospects in a more  unified          community.   We agree with  the Fifth Circuit  that "[a] tendency          among whites to cast their votes on the basis of  race presents a          far more  durable obstacle  to the coalition-building  upon which          minority  electoral  success   depends  than  disagreements  over          ideology."  LULAC, 999 F.2d at 858.                      _____                    By  like token,  however, sentiments unrelated  to race          also can be powerful stimuli.   When it can  be shown that, in  a          particular  community,  voters  are  moved  primarily  by  causes          unrelated  to race, it is  reasonable to assume  that a minority-          preferred candidate  who embodies  these values might  equally be          able to engender majoritarian (white) support.   See Gingles, 478                                                           ___ _______          U.S. at 100-01 (O'Connor, J., concurring).  Thus:                                          11                    Evidence  that a  candidate preferred  by the                    minority group  in a particular  election was                    rejected  by white  voters for  reasons other                    than  those which  made  that  candidate  the                    preferred choice of  the minority group would                    seem  clearly  relevant   in  answering   the                    question  whether bloc voting by white voters                    will consistently defeat minority candidates.          Id. at 100.          ___                    The upshot  is that when  racial antagonism is  not the          cause of  an electoral defeat  suffered by a  minority candidate,          the defeat does not prove  a lack of electoral opportunity but  a          lack of whatever else it takes to be successful in politics (say,          failure to support popular  programmatic initiatives, or  failure          to reflect  the majority's ideological viewpoints,  or failure to          appreciate the popularity of  an incumbent).  Section 2  does not          bridge  that gap   nor should  it.  See De Grandy,  114 S. Ct. at                                              ___ _________          2658 n.11;  see also Baird v. Consolidated  City of Indianapolis,                      ___ ____ _____    __________________________________          976 F.2d 357,  361 (7th Cir. 1992) (explaining that section 2 "is          a  balm for racial minorities,  not political ones    even though          the two often coincide"),  cert. denied, 113 S. Ct.  2334 (1993).                                     _____ ______          We  believe it follows  that, after De  Grandy, plaintiffs cannot                                              __________          prevail  on a VRA    2 claim if  there is significantly probative          evidence that whites voted as a bloc for reasons wholly unrelated          to racial animus.  We so hold.                    This  holding draws  sustenance  from the  language  of          section 2  itself,  particularly  the  statute's  prohibition  of          electoral structures  that result in  a denial or  abridgement of          the right to vote  "on account of  race or color."   42 U.S.C.             1973(a).  Other  courts have found this language determinative of                                          12          the question, see, e.g.,  Nipper, 39 F.3d at 1515-17;  LULAC, 999                        ___  ____   ______                       _____          F.2d  at 850,  especially when  coupled with  legislative history          indicating that an electoral scheme violates VRA   2 only when it          "interacts with racial bias in the community and allows that bias          to dilute the voting strength of the minority group."  Nipper, 39                                                                 ______          F.2d at 1520 (commenting upon legislative history).                    Those   including the present plaintiffs    who favor a          more single-minded interpretation of section 2 marshal a regiment          of counterarguments.  Their  most serious objection questions the          compatibility of  our holding with Congress's  action in amending          section 2 to scrap the "intent" test imposed by City of Mobile v.                                                          ______________          Bolden, 446  U.S. 55, 62 (1980),  and to insert in  its place the          ______          "results" test earlier  adumbrated in White v. Regester, 412 U.S.                                                _____    ________          755, 765-66 (1973),  and Whitcomb  v. Chavis, 403  U.S. 124,  143                                   ________     ______          (1971).    This  substitution  permits plaintiffs  to  show  vote          dilution  by proving  that  electoral structures  "result[] in  a          denial  or abridgement of the right  of any citizen of the United          States to vote on account of race or color," 42 U.S.C.   1973(a),          and, concomitantly,  relieves them of the burden  of proving that          the  structures  were   set  in  place  to   advance  a  racially          discrimination purpose.   Against  this mise-en-scene, some  have                                                  _____________          equated  Congress's  adoption  of  the  "results"  test  with  an          intention to foreclose any inquiry whatever into  the reasons why          minority groups lack opportunities for electoral participation.                    We do not believe that the  1982 amendment lends itself          to this restrictive conclusion.   The now-discarded "intent" test                                          13          specifically required plaintiffs to prove that government created          or  maintained   the  challenged   electoral  structure   with  a          discriminatory purpose, actually intending that a structure would          disadvantage minority voters.  See Mobile, 446 U.S. at 62-63.  In                                         ___ ______          enacting  the  amendment,  Congress  shifted  the  law's   focus:          plaintiffs  no longer  have  to prove  discriminatory intent  but          instead have to carry  the burden of proving that  the challenged          electoral structure results  in a denial of equal  opportunity on          account of race.                    Properly  conceived, the  results test  protects racial          minorities against  a stacked  deck but  does not  guarantee that          they  will  be  dealt a  winning  hand.   Whitcomb     an opinion                                                    ________          purportedly  codified in  the  1982 amendment    illustrates  the          point.  There, the Court discerned no denial of equal opportunity          when a minority group's failure to elect its preferred candidates          "emerges  more as a function of losing elections than of built-in          bias" directed by the establishment majority against the minority          group.   Whitcomb, 403 U.S. at 153.   The lesson to be learned is                   ________          that,  even  when  election  returns in  effect  short-circuit  a          minority  group's voting  power, the  electoral structure  is not          illegal if  the defeat represents  nothing more than  the routine          operation of political  factors.  See id.   In other words,  even                                            ___ ___          under the 1982 amendment, a  lack of electoral success  unrelated                                                                  _________          to race  is not  a proxy  for a lack  of opportunity  to succeed.          __ ____          Hence,  VRA   2,  as amended, despite its  focus on results, does          not require  courts to  ignore evidence that  factors other  than                                          14          race  are  the  real obstacles  to  the  political  success of  a          minority  group.   See Gingles,  478 U.S.  at 101  (O'Connor, J.,                             ___ _______          concurring) ("The overall vote dilution  inquiry neither requires          nor  permits  an  arbitrary  rule against  consideration  of  all          evidence concerning  voting  preferences other  than  statistical          evidence of racial voting patterns.").                    We recognize, of course,  that permitting inquiry  into          the  causes  of white  bloc  voting  potentially jeopardizes  the          remedial purposes of the VRA in  the sense that it may make proof          of vote  dilution more difficult.  Courts  have expressed concern          on this score,  see, e.g., id.  at 72  (opinion of Brennan,  J.);                          ___  ____  ___          LULAC,  999 F.2d  at  860, and  these  concerns are  not  without          _____          foundation.   Yet, two responses spring to  mind.  First, the VRA          is designed to ensure that the electoral process  is fair and the          opportunities for access to it are equal.  Forcing courts to turn          a  blind eye to other  causes of majoritarian  bloc voting serves          neither  of  these ends,  but,  rather,  facilitates a  back-door          approach  to proportional  representation.   That is  not a  door          through which Congress  desired courts to pass.  See  42 U.S.C.                                                             ___          1973(b)  (stating that nothing in the VRA "establishes a right to          have members of  a protected  class elected in  numbers equal  to          their proportion in the population").                    Second,  we   suspect  that  at  bottom   the  skeptics          misapprehend  the  nature  of the  showing  needed  to  support a          section  2 claim.  As  amended, the statute  allows plaintiffs to          establish  a prima  facie case  of vote  dilution by  proving the                                          15          three Gingles preconditions.   The second and third preconditions                _______          are designed to assay whether racial cleavages in voting patterns          exist  and, if  so, whether  those cleavages  are deep  enough to          defeat minority-preferred candidates time  and again.  If proven,          these preconditions give rise to an inference that racial bias is          operating through the medium  of the targeted electoral structure          to impair minority political  opportunities.  See De  Grandy, 114                                                        ___ __________          S.   Ct.  at  2657  (noting  that  a  "lack  of  equal  electoral          opportunity  may  be  readily   imagined  and  unsurprising  when          demonstrated under circumstances that include the three essential          Gingles factors"); Nipper,  39 F.3d at 1525  (stating that "proof          _______            ______          of  the second and third Gingles factors will ordinarily create a                                   _______          sufficient inference that racial bias is at work"); United States                                                              _____________          v.  Marengo  County  Comm'n,  731  F.2d  1546, 1567  (11th  Cir.)              _______________________          (stating that  the second and third  Gingles preconditions remain                                               _______          the   "surest  indication  of  race-conscious  politics"),  cert.                                                                      _____          denied, 469 U.S. 976 (1984).          ______                    The  resultant inference  is not  immutable, but  it is          strong;  it will  endure unless and  until the  defendant adduces                                   ______ ___  _____          credible evidence tending to  prove that detected voting patterns          can most  logically be explained  by factors  unconnected to  the          intersection  of race with the electoral system.4  See Nipper, 39                                                             ___ ______          F.3d at 1524.  It is only when such evidence possesses convictive                                        ____________________               4Such  factors  might include,  for  example, organizational          disarray,  lack  of  funds,  want  of  campaign  experience,  the          unattractiveness  of  particular  candidates,  or  the  universal          popularity of an opponent.                                          16          force that the  inference of  racial animus will  be called  into          serious question.  See De Grandy, 114 S. Ct. at 2658.                             ___ _________                    Even if  such proof is forthcoming,  the defendant does          not  automatically triumph.   Instead,  the court  must determine          whether, based  on the  totality of the  circumstances (including          the original inference and  the factual predicate that undergirds          it),  the  plaintiffs have  proven  that the  minority  group was          denied  meaningful access to  the political system  on account of          race.   The  burden  of  proof  at all  times  remains  with  the          plaintiffs;  defendant's  burden  is  an  entry-level  burden  of          production.  Thus, once the defendant proffers enough evidence to          raise  a  legitimate  question  in regard  to  whether  nonracial          factors adequately explain  racial voting patterns,  the ultimate          burden of persuading the factfinder that the voting patterns were          engendered by race rests with the plaintiffs.                    Despite  the allocation  of the  burden of  proof, this          framework imposes a high hurdle for those who seek  to defend the          existing  system  despite  meaningful statistical  evidence  that          suggests  bloc voting along racial  lines.5  See  Jenkins, 4 F.3d                                                       ___  _______                                        ____________________               5The proceedings below illustrate  this point.  The district          court  acknowledged   but did not accept   the City's attribution          of the Hispanic community's lack of electoral success to "factors          other than  the at-large  system itself, including  voter apathy,          unattractive candidates, poor campaign organizations and the like            all  evidenced by low voter turnout."  Holyoke, 880 F. Supp. at                                                   _______          926.    The  court  seemingly  rejected  the  City's  alternative          explanations  as a  matter of  fact.   See id.  (concluding that,                                                 ___ ___          based on the overall evidence,  an Hispanic candidate, "no matter          how  attractive and no matter  how effective at  bringing out the          Hispanic vote, [would not have had] a fair opportunity to win any          at-large election in  Holyoke during this period").   Having used          this illustration, we hasten to add that, on remand, the court is                                          17          at 1135.  We predict that cases will be rare  in which plaintiffs          establish the Gingles preconditions yet fail on a section 2 claim                        _______          because other  facts undermine the  original inference.   In this          regard,  we emphasize  that establishing  vote dilution  does not          require  the plaintiffs  affirmatively  to disprove  every  other          possible  explanation  for racially  polarized  voting.   Rather,          plaintiffs   must   simply   prove  that   the   three  threshold          preconditions (alone or  in combination with the totality  of the          circumstances)  are   strong  enough   in  a  given   case  that,          notwithstanding  the countervailing  evidence of  other causative          agents mustered  by the  defendant, the  record sustains  a claim          that racial politics   specifically, the interaction of  race and          the electoral system    have resulted in significantly diminished          opportunities for minority participation in elective government.          IV.  THE ASSIGNMENTS OF ERROR          IV.  THE ASSIGNMENTS OF ERROR                    Having cemented  into place  the general  framework for          evaluating  vote  dilution claims,  we  shine  the  light of  our          gleaned understanding  on the  City's objections to  the decision          below.  We divide our discussion into four segments.                               A.  The Analytic Model.                               A.  The Analytic Model.                                   __________________                    In  this case,  the  district  court  analyzed  fifteen          different  races in six different  election years spanning a ten-          year period from  1983 through 1993.  Taking  this evidence as an          undifferentiated  whole, the  court found  a pattern  of racially                                        ____________________          free to  revisit the evidence  and reconsider  all its  findings,          including those that touch upon other possible causes of racially          polarized voting.                                          18          polarized voting sufficient to support the plaintiffs' prayer for          relief.  The City assigns error, positing that racially polarized          voting  cannot be deduced from an overview which blends data from          a   series  of   separate  elections,   some  suspect   and  some          unexceptionable.   The City's  point is  that only  evidence from          "legally  significant"  elections  can  be relevant  to,  or  can          underbrace, a finding that VRA   2 has been abridged.  Warming to          this  theme,  the City  asserts that  each  of the  three Gingles                                                                    _______          preconditions  must  be shown  to  exist  vis-a-vis a  particular                                                    _________          election before a court may mull what transpired at that election          as a link in the evidentiary chain  that leads to a determination          of  vote  dilution.   If this  approach  were adopted,  the court          below, in  considering whether  the plaintiffs had  established a          pattern of racially polarized  voting over the years,   could not          have relied upon evidence drawn from any discrete election unless          the plaintiffs first  proved a violation of the VRA  in regard to          that election.6  We reject the City's approach.                    In   this  enlightened  day   and  age,  bigots  rarely          advertise an intention to engage in race-conscious politics.  Not          surprisingly, therefore, racially polarized  voting tends to be a          silent,  shadowy thief  of  the minority's  rights.   Where  such                                        ____________________               6To give  concrete examples,  Holyoke contends that  in 1983          Hispanics  did not  constitute  a sufficiently  compact group  to          satisfy  the  first  Gingles  precondition,  thus  rendering  any                               _______          evidence of  white bloc voting  in that year  legally irrelevant.          In the same vein, the City insists that the district court should          have  ignored  evidence  of  racially  polarized  voting  in  any          elections  won by minority  candidates or in  which Hispanics did          not sufficiently cohere.                                          19          activity is  detected at all, the process  of detection typically          involves  resort to  a multifaceted  array of  evidence including          demographics,   election   results,  voting   patterns,  campaign          conduct,  and the  like.   Usually, such  evidence is  not neatly          packaged  but  must  be pieced  together  bit  by  bit from  data          accumulated  in a series of elections.   See Gingles, 478 U.S. at                                                   ___ _______          57; Jenkins,  4 F.3d at 1119;  Gomez v. City  of Watsonville, 863              _______                    _____    ____________________          F.2d  1407, 1417  (9th Cir.  1988), cert.  denied, 489  U.S. 1080                                              _____  ______          (1989); City of Carrollton Branch of NAACP v. Stallings, 829 F.2d                  __________________________________    _________          1547, 1557 (11th Cir.  1987), cert. denied, 485 U.S.  936 (1988).                                        _____ ______          Thus, the question whether a given electoral district experiences          racially polarized voting to a legally significant extent demands          a series of discrete inquiries not only into election results but          also into minority and white voting practices over time.                      We think that this  analysis exposes the principal flaw          in Holyoke's thesis.  The requirement  of "legal significance" is          not  a barometer for deciding what evidence of racially polarized          voting may  be considered;  rather, it  is the  benchmark against          which all  the evidence,  taken in  sum, must  be measured.   And          although  weaknesses  in  plot  lines  siphoned  from  individual          elections  may  well imperil  an  overall  conclusion of  legally          significant racially  polarized voting   the  whole is frequently          not greater  than the sum of  the parts   such  weaknesses do not          render evidence  from those  elections inadmissible.   It follows          that reliance on such evidence does not necessarily invalidate an          overall  conclusion  that unlawful  vote  dilution  exists.   See                                                                        ___                                          20          Gingles, 478 U.S.  at 57  (explaining that "in  a district  where          _______          elections  are  shown usually  to  be  polarized, the  fact  that          racially  polarized voting  is  not  present  in  one  or  a  few          individual  elections does not  necessarily negate the conclusion          that the district experiences legally significant bloc voting").                    This paradigm  is fully consistent with  the reality of          events.  One swallow does not a summer make, and the results of a          single  election  are  unlikely,   without  more,  to  prove  the          existence or  nonexistence of  embedded racial cleavages.   Thus,          race-conscious  politics (or  its absence,  for that  matter) can          more  readily be  seen by  producing a  documentary that  spans a          series  of elections  than by  taking an  isolated snapshot  of a          single election.   After all, to be legally significant, racially          polarized  voting in a specific community must be such that, over          a period of years,  whites vote sufficiently as a  bloc to defeat          minority  candidates most of the time.  See  id. at 56.  In order                                                  ___  ___          reliably  to tell  whether  racial groups  do  (or do  not)  band          together  behind  particular   candidates  with  regularity,  all          elections  in  the   relevant  time  frame   (or,  at  least,   a          representative sampling of them) must be studied   not just those          elections  that, taken  in  isolation, reveal  the cicatrices  of          racially polarized voting.                    On this basis, we reject the City's contention that the          failure to prove any one Gingles precondition in any one election                                   _______          eliminates  that  election  from  judicial  consideration.    The          preconditions  are necessary  to prove  an overall  conclusion of                                          21          vote  dilution, not  to  demonstrate  the  relevance vel  non  of                                                               ___  ___          particular morsels of evidence.  Hence, the court below had every          right  to analyze all the elections  (suspect and non-suspect) in          its  effort to ascertain both  whether (1) the Hispanic community          usually coheres  behind particular candidates,  and (2) Holyoke's          white citizens usually vote against Hispanic-preferred candidates          in sufficient numbers to prevent their election.                                   B.  Compactness.                                   B.  Compactness.                                       ___________                    Holyoke's  city council  model    seven ward  seats and          eight at-large seats    dates back more than three decades (to an          era  when   few  persons  of   Hispanic  descent  dwelt   in  the          municipality).   Currently,  the  Hispanic community  effectively          controls  two of the fifteen city council  seats (Wards 1 and 2).          In  addition, Hispanics constitute  about 28%  of the  voting age          population  in Ward 4.  Based on these population statistics, the          City strives to  persuade us that  the plaintiffs cannot  satisfy          the  Gingles preconditions  because  Hispanics, as  a group,  are               _______          insufficiently  compact to  constitute  the majority  in a  third          ward.  We are unconvinced for two reasons.                    First, the City failed to make this claim in its brief,          asserting it for  the first time at  oral argument.   Thinking on          one's feet is  a useful tool  of appellate  advocacy only if  the          thinker has a suitable foothold in the record.  Here, the thought          was too little  too late.  See United States  v. Gertner, 65 F.3d                                     ___ _____________     _______          963, 971 n.7 (1st  Cir. 1995) (refusing to entertain  an argument          not raised in the government's appellate brief); see also Fed. R.                                                           ___ ____                                          22          App. P. 28(a).                    In all events, the  City's spur-of-the-moment retort is          founded  on a  faulty  premise.   It  assumes that  the  relevant          benchmarks   for  matching  the   Hispanic  population   and  its          opportunity for access are the  seven single-member wards.   This          assumption  is faulty because the litigation challenges Holyoke's          electoral system  as a whole, and, to the extent the challenge is          scissile, its cynosure is not the wards but the system's at-large          component    a component  that allegedly dilutes  the plaintiffs'          opportunity  for  full   political  participation  in   municipal          affairs.   Refined  to bare  essence, the  plaintiffs' theory  is          that, because  of the combined  impact of the  at-large electoral          structure and an incipient  pattern of racially polarized voting,          Hispanics can only hope to elect candidates to two of the fifteen          city council seats  (i.e., about  14% of the  seats) even  though          they  comprise at least 22% of Holyoke's total population.  Thus,          the City's emphasis on the seven wards misses the point.                    This does not  mean that the wards  are an irrelevancy.          A  successful vote  dilution  challenge "must  find a  reasonable          alternative practice as a benchmark  against which to measure the          existing voting practice."  Holder v. Hall, 114 S. Ct. 2581, 2585                                      ______    ____          (1994).  In  that sense, the single-member districts are relevant          to  an assessment of the  system's at-large component.   While it          may be theoretically possible  to analogize the plaintiffs' claim          to  a challenge addressed to a multimember at-large district   in          which case the court would have to compare Hispanic opportunities                                          23          to elect candidates to one of the eight undifferentiated at-large          seats  to the  potential opportunities  that might  exist if  the          multimember district were  divided into eight contiguous  single-          member  districts,   see,  e.g.,  id.  at   2589  (O'Connor,  J.,                               ___   ____   ___          concurring) ("In a challenge to a multimember at-large system . .          . a  court may compare  it to a system  of multiple single-member          districts.")   the  analogy cannot  be carried  past its  logical          limits.   Here,  the  analogy  would  be  imperfect  because  the          plaintiffs' challenge is addressed  to Holyoke's electoral system          as a whole.  Accordingly, the district court had an obligation to          consider  whether that system   not just its at-large component            provides minorities with an equal opportunity to elect candidates          of their choice.   See Baird, 976  F.2d at 360; NAACP  v. City of                             ___ _____                    _____     _______          Columbia, 850 F. Supp. 404, 429 (D.S.C. 1993),  aff'd, 33 F.3d 52          ________                                        _____          (4th Cir. 1994), cert. denied, 115 S. Ct. 1095 (1995).                           _____ ______                    Bearing this in  mind, we  think that  the lower  court          constructed a reasonable benchmark by  comparing current Hispanic          opportunities to potential opportunities  that would exist if the          municipality were divided into fifteen single-member councilmanic          districts.   And since  we  find no  clear error  in the  court's          conclusion  that,  under  its  projected  set  of  circumstances,          Hispanics  would constitute a majority  of the votes  in at least          three  of fifteen reconstituted  wards, we  cannot set  aside its          finding that Hispanics are a sufficiently compact group.                                C.  Low Voter Turnout.                                C.  Low Voter Turnout.                                    _________________                    The City also asserts  that, given the consistently low                                          24          turnout  among Holyoke's  Hispanic  voters, see  Holyoke, 880  F.                                                      ___  _______          Supp. at 925 ("Hispanic turnout rates in Holyoke have varied from          22%  to as  low as 2%  over a  ten-year period,  . .  . differing          considerably  from  election to  election  and  from precinct  to          precinct."),  the  district court  erred as  a  matter of  law in          declaring the  Hispanic community to be politically cohesive.  In          the City's view, low turnout betokens  voter apathy and precludes          a   finding  that  particular   candidates  received  significant          minority support (as required to show minority political cohesion          under  Gingles,  478 U.S.  at 56).    The plaintiffs  concede the                 _______          anemic turnout but argue  that it is irrelevant to  the political          cohesion  inquiry.   They  take the  position that  courts should          frame answers to such inquiries after considering the behavior of          those minority  voters  who actually  opt to  participate in  the          electoral process, and not  gaze beyond that group (whatever  its          size) to count the number that sit on the sidelines.                    We  walk a middle path.   A principal  objective of the          VRA  is  to  provide a  level  playing  field  on which  minority          candidates    like all candidates    will be exposed only  to the          routine  vicissitudes of  the electoral  process, not  to special          impediments  arising out  of  the intersection  of  race and  the          electoral system.  So, if a defeat at the polls (or even a string          of defeats) is caused by,  say, a candidate's lack of merit  or a          campaign's lack of focus, the Voting Rights Act is not infringed.          See  Whitfield v.  Democratic Party  of State  of Ark.,  890 F.2d          ___  _________     ___________________________________          1423,  1430 (8th Cir. 1989) (explaining that a "causal connection                                          25          between  the challenged  practice .  . .  and the  diluted voting          power  of the minority must be established").   By like token, if          the defeat of minority candidates occurs because the votes of the          members  of the  minority community  are scattered  due  to their          diverse  interests,  then  the  requisite  causal  connection  is          lacking.  See Gingles, 478 U.S. at 51.  Under such circumstances,                    ___ _______          the interaction of race  with the electoral system  cannot justly          be blamed for a minority group's lack of success at the polls.                    In the case of low  voter turnout, the electoral system          may not always be so easily absolved.  For one thing, even with a          modest  turnout,  the  actual  votes cast  may  be  probative  of          minority cohesion if a sufficiently strong pattern emerges.  See,                                                                       ___          e.g.,  United States v. Dallas County Comm'n, 739 F.2d 1529, 1536          ____   _____________    ____________________          n.4  (11th Cir. 1984).   For another thing,  low voter turnout in          the minority community sometimes  may result from the interaction          of the electoral system with the  effects of past discrimination,          which   together  operate  to   discourage  meaningful  electoral          participation.    In  such  instances,  low  turnout  itself  may          actually  be probative of vote dilution.  See, e.g., Gingles, 478                                                    ___  ____  _______          U.S. at  69 (opinion of Brennan, J.); see also Gomez, 863 F.2d at                                                ___ ____ _____          1416  n.4  (suggesting  that   voter  apathy  traceable  to  past          discrimination is  "evidence of minority voters'  lack of ability                                                                    _______          to participate effectively in the political process"); Kirksey v.                                                                 _______          Board  of   Supervisors,  554  F.2d  139,  145  n.13  (5th  Cir.)          _______________________          (observing that failure to  register may be a residual  effect of          previous lack of access or feelings of futility in light of white                                          26          bloc  voting),  cert.  denied,  434  U.S.  968  (1977);  see also                          _____  ______                            ___ ____          Buckanaga v. Sisseton Indep.  Sch. Dist., 804 F.2d 469,  475 (8th          _________    ___________________________          Cir. 1986).  When low turnout results from the very problems that          the  Voting Rights  Act is  intended to  ameliorate, it  would be          mindless for courts to ignore  the evidence of minority  cohesion          that can be culled from the actual ballot tallies.                    This  is not to say,  as the plaintiffs  would have it,          either  that low voter turnout is altogether irrelevant to a vote          dilution  inquiry, or  that  courts should  look  only to  actual          voting results.   The cause of poor turnout is often difficult to          detect.  If minority  voters have not made reasonable  efforts to          organize and  participate in the electoral  system, courts cannot          accurately gauge  the  effects  of the  system  on  the  minority          group's political  aspirations.   See  City of  Columbia, 850  F.                                            ___  _________________          Supp.  at 415-16.  Furthermore,  low turnout sometimes  may be an          indicium of  ebbing community  support for a  particular minority          candidate.   See id. at  418-19.  Hence, evidence  of this nature                       ___ ___          may     or may  not     be probative  on  the  issue of  minority          cohesion.                    In  the final  analysis,  the question  of whether  low          minority voter turnout helps  or hurts a claim of  vote dilution,          and the related question  of whether actual votes cast  provide a          sufficient  (or better)  measure of  minority political  cohesion          without  regard   to  turnout,  both  depend  on  the  facts  and          circumstances  of  the  particular  case.   Consequently,  courts          cannot resort to the  easy visibility of a bright-line  rule.  On                                          27          this delicate, fact-sensitive issue, only a case-by-case approach          satisfactorily permits courts to peel away the layers and conduct          the functional vote dilution inquiry that the VRA requires.                    In the case at hand, the district court made reasonably          detailed  findings concerning the  relationship between depressed          turnout  among  Hispanics   and  the  structural   attributes  of          Holyoke's electoral system.   The court determined that  the City          imposed    or neglected  to remove    a  variety of  obstacles to          Hispanic  political participation.   The  court mentioned,  inter                                                                      _____          alia, the City's niggardly deployment of bilingual registrars and          ____          poll  workers,  its  removal  from voter  registration  rolls  of          Hispanics who did not fill out English-language census forms, and          its  failure to print ballot information posters in Spanish.  See                                                                        ___          Holyoke, 880 F. Supp. at  925.  In the court's estimation,  these          _______          deficiencies,  along  with downtrodden  socioeconomic conditions,          accounted for the low turnout among Hispanic voters.  Id.  And to                                                                ___          cap  matters, the  court found  that  the actual  turnout, though          small, was adequate to reflect political cohesion in the Hispanic          community.  Id.                      ___                    We believe that  these findings are supportable.   In a          vote dilution case characterized by meager turnout among minority          voters,  plaintiffs  need not  show that  the  sole cause  of low          numbers  is  the  interaction  between racial  divisions  in  the          community and  identifiable elements of the electoral system.  It          is sufficient if  the plaintiffs  persuade the  trial court  that          considerations  implicating  race  contributed  substantially  to                                          28          repressing  minority participation.   In  light of  the aggregate          facts  and  circumstances,  coupled  with  the  district  court's          explicit findings, we believe  that the plaintiffs satisfied this          burden here.  Thus, the evidence of low Hispanic turnout does not          undercut  the court's  ultimate  conclusion that  the  plaintiffs          established minority political cohesion.7                            D.  Adequacy of the Findings.                            D.  Adequacy of the Findings.                                ________________________                    The  City's  most  telling  point  involves  the  lower          court's  application of  relevant legal  principles to  discerned          facts.  In condoning the necessary appraisal, we are mindful that          a district judge  sitting without  a jury cannot  paint with  too          broad a brush.  Rule 52(a) requires the judge to make findings of          fact and  conclusions of  law that  are sufficiently detailed  to          permit  a reviewing court to  ascertain the factual  core of, and          the legal foundation for, the rulings below.  See Touch v. Master                                                        ___ _____    ______          Unit Die Prods., Inc., 43 F.3d  754, 759 (1st Cir. 1995); Pearson          _____________________                                     _______          v. Fair, 808 F.2d 163, 165-66 & n.2 (1st Cir. 1986) (per curiam).             ____                    This bedrock rule has particular force in cases of this          genre.   Vote dilution claims  are often marked  by a significant          degree of complexity.   Typically, the resolution  of such claims          demands  a careful  sifting of  imbricated, highly  ramified fact          patterns.    The  legal  principles  that  must  be  applied  are                                        ____________________               7We leave open the  possibility that especially low minority          voter  turnout in  a  particular election  may  be evidence  that          factors other  than racially based politics  (say, poor political          organization  or lack  of  minority community  support) were  the          cause  of  the  minority   community's  inability  to  elect  its          preferred candidate in that election.                                          29          convoluted,  and they  almost  always  touch upon  constitutional          precepts, together  with important  issues of federalism  and the          separation  of powers.  Accordingly, a trial court that decides a          vote dilution case must be scrupulous in chronicling the relevant          facts  and delineating the  linkages between those  facts and the          ultimate  conclusion of  vote dilution  vel non.   See  Cousin v.                                                  ___ ___    ___  ______          McWherter, 46 F.3d  568, 574-75 (6th  Cir. 1995); Buckanaga,  804          _________                                         _________          F.2d at  472; Velasquez v. City  of Abilene, 725 F.2d  1017, 1020                        _________    ________________          (5th Cir. 1984).   To this  end, the district court  must discuss          "not  only the evidence that  supports its decision  but also all          the substantial  evidence contrary to  its opinion."   Harvell v.                                                                 _______          Ladd, 958 F.2d 226,  229 (8th Cir. 1992) (quoting  Buckanaga, 804          ____                                               _________          F.2d at  472); see  also Houston,  56 F.3d  at 612 n.6  (similar;                         ___  ____ _______          collecting  cases).    Despite   the  district  judge's   obvious          investment of time and  effort in the proceedings below,  and his          thoughtful analysis  of difficult  legal issues, the  findings of          fact  in  the  instant  case  fail  to  satisfy  these  demanding          criteria.                    In  any  claim  brought  under  VRA     2,  the Gingles                                                                    _______          preconditions are central to the  plaintiffs' success.  Here, the          trial court sounded an  uncertain trumpet in respect to  both the          second and third  preconditions.  This  uncertainty stems from  a          lack of congruence between  the court's subsidiary findings anent          the particular elections it  studied and its overall findings  of          minority cohesion and white  bloc voting in Holyoke.   We explain          briefly.                                          30                    The  lower court  analyzed fifteen  elections in  which          Hispanic  candidates ran for office.8   Of these,  only four were          at-large elections; the rest were ward elections for  either city          council  or school committee seats.   In four  of the eleven ward          elections, Hispanic  candidates ran unopposed.   These  elections          reveal  little  about  either  minority cohesion  or  white  bloc          voting.9   The  district  court found  neither minority  cohesion          behind Hispanic candidates nor racially polarized voting in seven          of the eleven elections in  which Hispanic candidates ran against          non-Hispanic opponents.  The court found minority cohesion in the          four remaining elections, and found white bloc voting only in the                                        ____________________               8Although the  VRA does not require for a successful section          2 showing  that minority-preferred  candidates be members  of the          minority  group, see Clarke v.  City of Cincinnati,  40 F.3d 807,                           ___ ______     __________________          810 n.1 (6th  Cir. 1994), cert. denied,  115 S. Ct. 1960  (1995);                                    _____ ______          Sanchez  v. Bond,  875 F.2d  1488, 1495  (10th Cir.  1989), cert.          _______     ____                                            _____          denied,  498  U.S.  937   (1990),  elections  in  which  minority          ______          candidates run  are often  especially probative  on the  issue of          racial bloc voting.  See, e.g., Jenkins, 4 F.3d at 1128; Magnolia                               ___  ____  _______                  ________          Bar Ass'n,  Inc. v. Lee,  994 F.2d  1143, 1149 (5th  Cir.), cert.          ________________    ___                                     _____          denied, 114 S. Ct. 555 (1993).  But  evidence exhumed from "white          ______          only" elections may  still be relevant in  assessing the totality          of  the circumstances in a  vote dilution case,  especially if it          tends  to rebut  the evidence  of cohesion  or white  bloc voting          extracted from "mixed" elections.  See Jenkins, 4 F.3d at 1128.                                             ___ _______               9To be sure,  the district court implied  that blank ballots          cast in three  of these four elections (the  1989 and 1993 school          committee elections  in Ward 2, and the 1993 city council race in          the same ward) evinced  white bloc voting.   See Holyoke, 880  F.                                                       ___ _______          Supp. at 923-24.  But the  record furnishes no foundation for the          implication that white  voters cast  blank ballots  as a  protest          against unopposed Hispanic candidates.  In 1989, for example, the          highest  percentage of blank ballots was recorded in the precinct          that had the highest percentage of Hispanic voters.                                          31          three that occurred  before 1988.10   See Holyoke,  880 F.  Supp.                                                ___ _______          at 921-24.                    Viewed from a different angle, the court's finding that          so few  elections exhibited  telltale signs of  minority cohesion          and/or white bloc voting seems to be tantamount to a finding that          those characteristics  were absent from  approximately two-thirds          of  the analyzed elections.  The finding also seems to contradict          the district  court's conclusion that the  plaintiffs established          the second and  third Gingles  preconditions.  Of  course, it  is                                _______          possible that  the apparent contradiction can  be explained away:          we recognize  that determining whether racial  bloc voting exists          is  not merely an arithmetic exercise that consists of totting up          columns  of  numbers, and  nothing more.    To the  contrary, the          district court should not confine itself to raw numbers, but must          make a practical,  commonsense assay  of all the  evidence.   See                                                                        ___          Magnolia Bar Ass'n, Inc. v. Lee,  994 F.2d 1143, 1147 (5th Cir.),          ________________________    ___          cert. denied,  114 S. Ct. 555  (1993); see also S.  Rep. No. 417,          _____ ______                           ___ ____          supra, at  29-30 & n. 118, reprinted in 1982 U.S.C.C.A.N. at 207-          _____                      _________ __          08.    But  allowing  for  the  possibility  of  a  sophisticated          evaluative judgment does  not dissipate the need  to explain that                                        ____________________               10The district court also  found that the minority community          had cohered behind a non-Hispanic candidate, Elaine Pluta, in her          successful 1991 bid for an at-large seat on the city council.  In          fact, Pluta  ranked ahead  of  a Hispanic  candidate on  Hispanic          voters' ballots.   However, she received strong support from non-          Hispanic voters  as well; that  segment of the  electorate ranked          her  fifth  (out of  sixteen) among  at-large candidates.   Thus,          while there  may have been  minority cohesion  behind Pluta,  the          record  reflects no  evidence of  white  bloc voting  against the          candidate that minority voters preferred.                                          32          judgment.                    The district court, forced  to juggle several issues at          once, offered no explanation of this seeming contradiction.   The          court  not only glossed over  the raw numbers  but also failed to          clarify why  evidence reflecting racially polarized  voting in at          most  three or four elections (out of eleven) justified a finding          of vote dilution.  While we are unprepared to say,  here and now,          that such  a finding is incorrect  as a matter of  law, we cannot          accept it without a better  articulated rationale.  Thus, because          we are unable to follow the district judge's thought processes in          this regard, we must return  the case to him for a  more detailed          explication of his  reasoning.  See Houston, 56  F.3d at 612-13 &                                          ___ _______          n.8  (remanding  because the  "district  court  findings are  too          general  to allow us  to conduct  our appellate  review") (citing          cases);  Cousin, 46  F.3d at  575 (remanding because  the "record                   ______          fails to provide  the bases for  the district court  reasoning");          Velasquez,  725 F.2d at 1021 (similar); cf. Westwego Citizens for          _________                               ___ _____________________          Better Gov't v. City of  Westwego, 946 F.2d 1109, 1119  (5th Cir.          ____________    _________________          1991)   (ascribing   error   when   district   court's   facially          inconsistent findings were not explained).                    We take  this step  reluctantly, mindful that  district          courts have  heavy workloads and that  appellate tribunals should          not stand unduly on  ceremony, but should  fill in blanks in  the          district court's  account when  the record and  the circumstances          permit this to be  done without short-changing the parties.   See                                                                        ___          Applewood  Landscape &  Nursery  Co. v.  Hollingsworth, 884  F.2d          ____________________________________     _____________                                          33          1502,  1503-04 (1st  Cir.  1989)  (collecting  cases).   In  this          situation, however, the record does not lend itself to curing the          omissions in this fashion.                    We  are fortified in this  cautious approach by what we          envision as the distinct possibility that the  district court may          have   undervalued  the  import  of  Holyoke's  rapidly  changing          political environment.  During the decade  analyzed by the court,          1983 to 1993, the  embryonic Hispanic community grew to maturity,          gathering both  numbers and  political muscle.   Hispanic leaders          mounted a "successful  community-based voter registration  drive"          in   the  mid-1980s  and   boosted  voter  turnout  dramatically.          Holyoke, 880 F. Supp. at 922.  In 1985, Holyoke voters elected an          _______          Hispanic to political office for the first time in Massachusetts'          history.   See id.  at 921.   Hot  on the  heels  of this  signal                     ___ ___          victory,  the  1987  municipal   elections  witnessed  the  "most          successful  city-wide  campaign  ever   run  by  an  Hispanic  in          Holyoke."   Id.  at 922.11   Those  elections also  witnessed the                      ___          last contest in which the  district court supportably found white          bloc voting.   From that time forward,  Hispanics have maintained          political  dominance over  two wards  and have  represented those          wards on both the school committee and the city council.  See id.                                                                    ___ ___          at 921-24.                    This   rise  in  the   Hispanic  community's  political                                        ____________________               11Success is,  of course,  relative; the Hispanic  candidate          came  close but  nevertheless lost.   While  some might  say that          close  only counts  in  horseshoes, hand  grenades, and  ballroom          dancing,  we think that progress  of this sort,  even short of an          electoral win, is significant.                                          34          fortunes  is significant.  The ultimate question in any section 2          case must be posed in the present tense, not the past tense.  The          court must determine  whether the challenged electoral  structure          deprives a racial minority of equal opportunity to participate in          the political process at  present.  Though past elections  may be                                __  _______          probative of  racially polarized voting,  they become less  so as          environmental  change occurs.    In  particular,  elections  that          provide  insights into past history are less probative than those          that mirror the current  political reality.  See LULAC,  999 F.2d                                                       ___ _____          at  891; Meek v. Metropolitan Dade County, 985 F.2d 1471, 1482-83                   ____    ________________________          (11th Cir. 1993).                    In  this  instance,  the  district  court  alluded   to          Holyoke's political  evolution, see, e.g., Holyoke,  880 F. Supp.                                          ___  ____  _______          at 927, but does not appear to have given it weight in evaluating          either the Gingles preconditions or the strength of any inference                     _______          to be drawn therefrom.  Under these circumstances, we think it is          incumbent upon the court to explain more fully its view that vote          dilution persists in spite of improved political conditions.          V.  ADDITIONAL MATTERS          V.  ADDITIONAL MATTERS                    Because remand is required, we take this opportunity to          comment briefly on two other areas of continuing interest.                    First,  the  shortcomings  we have  catalogued  in  the          district court's findings cloud the relationship between evidence          of  racially polarized voting in the ward elections and the trial          court's conclusion  that the at-large component  of the electoral          system  unlawfully dilutes the Hispanic  vote.  Though  we do not                                          35          quarrel with  the court's decision to consider  evidence from the          ward elections  in analyzing racial polarization  in the at-large          elections    as we have  indicated supra, a  court has a  duty to                                             _____          ponder  all  available  evidence  concerning  racially  polarized          voting that  promises to cast light  on the factors at  work in a          particular  electoral scheme,  see, e.g.,  Citizens for  a Better                                         ___  ____   ______________________          Gretna  v. City  of Gretna,  834 F.2d  496,  502 (5th  Cir. 1987)          ______     _______________          (approving  use  of  data  from exogenous  elections  when  other          evidence  is  sparse), cert.  denied, 492  U.S.  905 (1989)    we                                 _____  ______          remain  at a loss, on the record  as it stands, to comprehend why          and  how  the  court thought  that  the  evidence  from the  ward          elections informed  the analysis of  what had  transpired in  the          contests  for  at-large   seats  on  the  city  council.    These          questions,  too, demand more  specific findings.   See  Monroe v.                                                             ___  ______          City of Woodville, 881  F.2d 1327, 1330 (5th Cir.)  (holding that          _________________          when  a   trial  court  relies  on   information  from  exogenous          elections, it should undertake fact-specific assessments of their          relevance and  probative worth), modified in  other respects, 897                                           ________ __  _____ ________          F.2d 763, cert. denied, 498 U.S. 822 (1990).                    _____ ______                    Second, we think that the district court, which made no          reference  to Ward 4 in its initial assessment, must meet head-on          the City's contention that this ward (in which Hispanics comprise          approximately 28% of the voting age population) constitutes a so-          called  influence district  and  therefore should  be taken  into          account in  evaluating whether Hispanic voting  strength has been          illegally diluted.                                          36                    Although   "society's   racial  and   ethnic  cleavages          sometimes necessitate majority-minority districts to ensure equal          political and electoral opportunity,  that should not obscure the          fact that there  are communities in  which minority citizens  are          able  to form coalitions with voters from other racial and ethnic          groups, having no need to be a majority within  a single district          in order to elect candidates of their choice."  De Grandy, 114 S.                                                          _________          Ct. at  2661; see also Chisom  v. Roemer, 501 U.S.  380, 397 n.24                        ___ ____ ______     ______          (1991) (rejecting "the erroneous assumption that a small group of          voters can never influence the outcome of an election"); Gingles,                                                                   _______          478 U.S. at  87-88 (O'Connor, J., concurring)  (intimating that a          group's  voting strength  should be  assessed with  reference not          only to its prospects  for electoral success but also in terms of          "other avenues of political influence").  These precedents merely          confirm the lessons of  practical politics:  the voting  strength          of  a minority group is  not necessarily limited  to districts in          which its  members  constitute  a  majority  of  the  voting  age          population,  but also  extends  to every  district  in which  its          members are sufficiently numerous to have a significant impact at          the ballot box  most of the  time.  See  Latino Political  Action                                              ___  ________________________          Comm., Inc. v.  Boston, 609 F. Supp. 739, 747-48 (D. Mass. 1985),          ___________     ______          aff'd, 784 F.2d  409 (1st  Cir. 1986);  see also  Rural W.  Tenn.          _____                                   ___ ____  _______________          African-Am.  Affairs Council,  Inc.  v. McWherter,  877 F.  Supp.          ___________________________________     _________          1096,  1105 (W.D.  Tenn.)  (three-judge court)  (holding that  an          influence  district exists  if  a minority  group constitutes  at          least  one-quarter of the voting age population because the group                                          37          then  "ha[s] significant  influence  on  candidates in  virtually          every  election"), aff'd, 116 S. Ct. 42 (1995); City of Columbia,                             _____                        ________________          850  F. Supp.  at 429  (discussing minority's  "shared influence"          over at-large seats in districts where the minority comprises 40%          of the total voting age population).                    Although  we are  unwilling to prescribe  any numerical          floor above which a minority is automatically deemed large enough          to convert a district into an influence district, we believe that          when, as now, a minority group constitutes 28% of the  voting age          population,   its   potential   influence   is  relevant   to   a          determination of whether the group lacks a meaningful opportunity          to participate in the electoral system.  Accord McWherter, 877 F.                                                   ______ _________          Supp.  at 1102.  As is true  of other factors, the district court          should  make a searching  evaluation of  the degree  of influence          exercisable  by  the  minority,  consistent  with  the  political          realities, past and  present, and should  enter its findings  and          conclusions  as to  how  (if  at  all)  the  voting  strength  of          Hispanics in Ward 4 affects the section 2 calculus.                    In requiring that influence districts be considered  in          section 2 cases, we  are guided by the Court's  recent admonition          that   the    VRA's   goals   include    "eradicating   invidious          discrimination  from  the  electoral process  and  enhancing  the          legitimacy of  our political  institutions."  Miller  v. Johnson,                                                        ______     _______          115 S. Ct.  2475, 2494 (1995).  These goals  are poorly served by          balkanizing  electorates and carving  them into  racial fiefdoms.          See id.  Influence districts, on the other hand, are to be prized          ___ ___                                          38          as a means of encouraging both voters and candidates to dismantle          the  barriers  that wall  off  racial  groups and  replace  those          barriers   with   voting  coalitions.12     In   fine,  influence          districts bring us closer  to "the goal of a  political system in          which race  no longer matters."   Shaw v. Reno, 113  S. Ct. 2816,                                            ____    ____          2832  (1993); see also De Grandy,  114 S. Ct. at 2661 (reflecting                        ___ ____ _________          that "minority voters are not immune from the obligation to pull,          haul,  and trade to find  common political ground,  the virtue of          which is not to be slighted in applying a statute meant to hasten          the waning of racism in American politics").13          VI.  CONCLUSION          VI.  CONCLUSION                    To recapitulate, the district court's opinion is  well-          considered  and  in many  respects  deftly  navigates the  marshy          terrain  of voting  rights jurisprudence.   Yet,  at the  risk of          seeming unappreciative of a job well done, we believe the court's          opinion lacks essential clarity in its factual findings.  For one                                        ____________________               12Factoring influence districts into the calculus also helps          ease  the  tension  between  Congress's  desire  to  permit  vote          dilution claims to  be brought under section 2 and  its intent to          avoid  creating  a right  to  proportional  representation.   See                                                                        ___          Gingles, 478  U.S. at  84 (O'Connor, J.,  concurring) (discussing          _______          "inherent  tension between what Congress wished to do and what it          wished to avoid").               13It is important to  realize that influence districts serve          these goals only  to the  extent that they  reflect a  meaningful          opportunity for  minority voters to participate  in the political          process.   Consequently,  before  the existence  of an  influence          district is given significant weight in the balance, the evidence          must reveal that  minority voters  in the district  have in  fact          joined  with  other  voters  to elect  representatives  of  their          choice.     Moreover,   the   record  must   show  that   elected          representatives from such a district serve, at least in part, the          interests of the minority community and vie for its support.                                          39          thing,  the court  neither  acknowledges  nor discusses  critical          evidence that  appears to  contradict its ultimate  conclusion of          vote  dilution.  For another thing,  it never adequately explains          the relevance of some evidence upon which it relies quite heavily          to  support  this  conclusion.    And,  finally,   it  omits  any          meaningful  mention  of  potentially  salient  factors  (such  as          influence districts).  Rather than guess at the missing elements,          we think that the course of prudence is to vacate and remand.                    We  leave the procedure to be followed on remand to the          lower court's informed discretion,  without endeavoring to set an          outer limit on its range  of options.  See Lussier v.  Runyon, 50                                                 ___ _______     ______          F.3d 1103, 1115  (1st Cir.), cert. denied, 116  S. Ct. 69 (1995).                                       _____ ______          At  a  minimum,  the court  must  discuss  the  evidence we  have          identified as  troubling (or as possibly  overlooked) and explain          the  relationship of this evidence to the issue of vote dilution.          The court need not stop there, however; it is free  to reopen the          record, to take additional evidence, and/or to reconsider all (or          any part) of its findings  in light of the comments  contained in          this  opinion.   To  this  end,  while  we  neither  require  nor          anticipate an entirely new trial, the court in its discretion may          permit  the  parties  to  supplement  the  existing  record  with          additional facts (including, but not limited to, evidence gleaned          from the new round of municipal elections that have recently been          completed).   See Charles Alan Wright & Arthur R. Miller, Federal                        ___                                         _______          Practice and Procedure   2577 (2d ed. 1995).          ______________________                    We  are mindful that, in addition to the assignments of                                          40          error that we have discussed, the City strenuously objects to the          remedy fashioned  by the  court below.   We  do not address  this          objection  today.     If   the  district  court,   after  further          consideration,  again  finds that  Holyoke's  electoral structure          violates  section  2 of  the VRA    and  we  do not  intimate any          expectancy  in  this regard    we  anticipate  that it  will then          revisit the question of  how best to mold an  appropriate remedy.          Withal   and, perhaps, at the  expense of remarking the obvious            we offer  two brief bits of general  guidance that may be helpful          if this contingency materializes.                    First, the court  must be sure to  analyze the question          of remedy in  light of any new findings that  it makes on remand.          Second, the  court now has    and should take advantage  of   the          luxury of time.  The court originally attempted to craft a remedy          in time for the 1995 municipal elections.  That cycle has turned,          and  the  next is  well  in the  future.   Given  this  window of          opportunity,  the option of choice (assuming that the court finds          a section 2  transgression) is  to give the  defendant the  first          chance to assemble a remedial plan.  We think it is a fundamental          tenet of voting rights law that, time permitting, a federal court          should  defer in  the first  instance to  an affected  state's or          city's choice among  legally permissible remedies.   See Cane  v.                                                               ___ ____          Worcester County, 35 F.3d 921, 927 (4th Cir. 1994), cert. denied,          ________________                                    _____ ______          115 S. Ct. 1097 (1995); Westwego, 946 F.2d at 1124.                                  ________                    If,  and  only  if,  the  City  fails  to  formulate  a          satisfactory  remedial plan should the district court step in and                                          41          fashion the  appropriate anodyne ex proprio vigore.   See Miller,                                           __ _______ ______    ___ ______          115 S.  Ct. at 2488.   It  goes almost without  saying that  this          authority must be exercised responsibly and with due attention to          the  Supreme  Court's  recent   warnings  about  the  social  and          political costs of dividing communities along racial lines in the          name of improving electoral systems.  See, e.g., Shaw, 113 S. Ct.                                                ___  ____  ____          at  2832  (observing  that  "[r]acial  gerrymandering,  even  for          remedial  purposes,  may  balkanize   us  into  competing  racial          factions").                    Vacated and remanded.  All  parties will bear their own                    Vacated and remanded.  All  parties will bear their own                    ____________________   ________________________________          costs on this appeal.          costs on this appeal.          ____________________                                          42